Citation Nr: 1040704	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral tinnitus.

3.  Entitlement to service connection for Type II diabetes 
mellitus, associated with herbicide exposure. 

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for heart disease.  

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a stroke.
8.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder.  

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for right ear hearing 
loss.

12.  Entitlement to service connection for bilateral tinnitus.

13.  Entitlement to an initial rating in excess of 10 percent for 
right leg neuropathy.

14.  Entitlement to an initial rating in excess of 10 percent for 
left leg neuropathy.

15.  Entitlement to an increased rating for degenerative changes 
of the lumbar spine with arthritis sacroiliac joints, currently 
evaluated as 20 percent disabling.

16.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to June 1979.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 2007, January 2008, May 2008, and 
February 2010 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for 
hepatitis B and removal of precancerous growths have been 
raised by the record in a September 2007 statement, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  These issues are referred to the  AOJ 
for appropriate action.  

The issues of: (1) entitlement to service connection for Type II 
diabetes mellitus, associated with herbicide exposure; (2) 
whether new and material evidence has been received to reopen a 
claim for service connection for heart disease; (3) whether new 
and material evidence has been received to reopen a claim for 
service connection for hypertension; (4) entitlement to service 
connection for erectile dysfunction; (5) entitlement to service 
connection for a stroke; (6) whether new and material evidence 
has been received to reopen a claim for service connection for a 
bilateral knee disorder; (7) entitlement to service connection 
for sleep apnea; (8) entitlement to an initial rating in excess 
of 10 percent for PTSD; (9) entitlement to service connection for 
right ear hearing loss; (10) entitlement to service connection 
for bilateral tinnitus; (11) entitlement to an initial rating in 
excess of 10 percent for right leg neuropathy; (12) entitlement 
to an initial rating in excess of 10 percent for left leg 
neuropathy; (13) entitlement to an increased rating for 
degenerative changes of the lumbar spine with arthritis 
sacroiliac joints, currently evaluated as 20 percent disabling; 
and, (14) entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 0 percent disabling, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed November 1979 rating decision denied service 
connection for right ear hearing loss; unappealed rating 
decisions dated in October 1986 and December 1999 denied the 
Veteran's claim to reopen this issue.  

2.  The evidence received subsequent to the December 1999 denial 
was not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  An unappealed October 1986 rating decision denied service 
connection for bilateral tinnitus.

4.  The evidence received subsequent to the October 1986 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, is 
neither cumulative nor redundant, and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's November 1979, October 1986, and December 1999 
rating decisions that denied service connection for right ear 
hearing loss are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for right ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's October 1986 rating decision that denied service 
connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for bilateral tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In a November 1979 rating decision, the Veteran was denied 
service connection for right ear hearing loss, and he was advised 
of his appellate rights.  The Veteran did not appeal this 
decision and it became final.  The Veteran was advised that the 
records did not show that he currently had right ear hearing 
loss.  

In an October 1986 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for right ear hearing 
loss, since the Veteran still did not have a current disorder.  
He was advised of his appellate rights.  The Veteran did not 
appeal this decision and it became final.  The Veteran was 
advised that the records did not show that he currently had right 
ear hearing loss.  

In a December 1999 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for right ear hearing 
loss, since the Veteran had not submitted new and material 
evidence.  He was advised of his appellate rights.  The Veteran 
did not appeal this decision and it became final.  

In June 2006, the Veteran filed a claim to reopen his previously 
denied claim for service connection for right ear hearing loss.  
For claims such as this received on or after August 29, 2001, a 
claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  Evidence is considered "new" if it was not of record at 
the time of the last final disallowance of the claim.  "Material" 
evidence is evidence that relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records have been added to the record since 
the December 1999 denial, including private medical records, VA 
Medical Center (VAMC) medical records, and a VA examination.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence 
to be considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).  This evidence is new because it has not previously been 
submitted.

The evidence is also material.  As noted above, the Veteran's 
claim for service connection was previously denied because the 
Veteran did not have a current diagnosis of hearing loss in his 
right ear.  Since that time, the Veteran has been diagnosed with 
"mild sloping to moderately severe sensorineural hearing loss in 
the right ear" at the December 2006 VA examination.  This bears 
directly and substantially upon the specific matter under 
consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the Veteran's claim for service connection for 
right ear hearing loss is reopened.
Bilateral Tinnitus

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In an October 1986 rating decision, the Veteran was denied 
service connection for bilateral tinnitus, and he was advised of 
his appellate rights.  The Veteran did not appeal this decision 
and it became final.  The Veteran was advised that tinnitus was 
not noted on his military separation examination, and, post-
service, the Veteran reported only occasional tinnitus.  
Therefore, the RO determined that the Veteran did not have a 
persistent tinnitus problem and denied his claim. 

In June 2006, the Veteran filed a claim to reopen his previously 
denied claim for service connection for bilateral tinnitus.  For 
claims such as this received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the time 
of the last final disallowance of the claim.  "Material" evidence 
is evidence that relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus, 3 Vet. App. at 513.

In this case, medical records have been added to the record since 
the October 1986 denial, including private medical records, VAMC 
medical records, and a VA examination.  This evidence is new 
because it has not previously been submitted.
The evidence is also material.  As noted above, a review of the 
October 1986 rating decision reveals that the Veteran's claim for 
service connection appears to have been denied because the 
records did not show that he received treatment for the disorder 
during service, nor was it recorded in the report of his 
examination at the time of discharge.  Since that time, the 
December 2006 VA examiner provided a nexus opinion concerning 
whether the Veteran's current tinnitus is related to his military 
service.   This opinion bears directly and substantially upon the 
specific matter under consideration and is significant enough 
that it must be considered in order to fairly decide the merits 
of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  For these reasons, the Veteran's claim 
for service connection for bilateral tinnitus is reopened.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is 
reopening the claims for service connection for right ear hearing 
loss and bilateral tinnitus, and then remanding the claims for 
further development.  Thus, no further discussion of the VCAA is 
required.


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for right ear hearing loss is 
reopened.

New and material evidence having been submitted, the Veteran's 
claim for service connection for bilateral tinnitus is reopened.

REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

First, the Board notes that the February 2010 rating decision 
stated in its Reasons for Decision section that, "We reviewed 
your Virtual VA electronic claims file, but found no objective 
medical evidence pertinent to your current claim."  Since this 
case is not a true "Virtual VA" case, the entire record should 
be in the paper claims file.  On remand, the RO/AMC must check 
that all of the Veteran's pertinent virtual records are printed 
out and placed in his paper claims file.

Second, the Board has determined that timely Notice of 
Disagreements (NODs) dated in June 2008 and June 2010 have been 
submitted in response to the May 2008 and February 2010 rating 
decisions, respectively.  Thus, the RO must respond to the NODs 
with a Statement of the Case (SOC) addressing the issues of: (1) 
entitlement to service connection for Type II diabetes mellitus, 
associated with herbicide exposure; (2) whether new and material 
evidence has been received to reopen a claim for service 
connection for heart disease; (3) whether new and material 
evidence has been received to reopen a claim for service 
connection for hypertension; (4) entitlement to service 
connection for erectile dysfunction; (5) entitlement to service 
connection for a stroke; (6) whether new and material evidence 
has been received to reopen a claim for service connection for a 
bilateral knee disorder; (7) entitlement to service connection 
for sleep apnea; and, (8) entitlement to an initial rating in 
excess of 10 percent for PTSD.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Third, the issues of entitlement to service connection for right 
ear hearing loss and bilateral tinnitus were previously sent to a 
VA examiner to obtain a VA examination and opinion.  However, 
upon review of the opinion obtained in December 2006, the Board 
finds that further inquiry is warranted.  The December 2006 VA 
examiner determined that the Veteran's current right ear hearing 
loss and bilateral tinnitus are not due to in-service noise 
exposure because the Veteran's STRs are silent for any complaints 
of or treatment for right ear hearing loss or tinnitus.  The VA 
examiner added that noise-induced hearing loss and tinnitus occur 
at the time of the exposure, and not after the noise has ceased.  
However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
held that, even though a hearing disorder may not have been 
demonstrated at separation, a Veteran may still establish service 
connection for a current hearing disorder by showing he now has a 
current hearing disorder and by submitting evidence that his 
current disorder is related to his military service.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the 
VA examiner provided inadequate rationale for her negative nexus 
opinion.  Additionally, the VA examiner did not consider the 
Veteran's statements regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the 
Board finds that a remand is warranted in order to afford the 
Veteran a more complete opinion regarding the etiology of his 
right ear hearing loss and bilateral tinnitus.

Fourth, the Veteran's last VA examinations to assess the current 
severity of his service-connected left ear hearing loss, right 
leg neuropathy, left leg neuropathy, and degenerative changes of 
the lumbar spine with arthritis sacroiliac joints, were in 
December 2006.  This evidence is inadequate to assess the 
Veteran's current levels of severity, since these examinations 
are almost four years old.  Additionally, in statements submitted 
by the Veteran since those examinations, the Veteran has asserted 
that these disabilities have worsened.  Therefore, new VA 
examinations are required to assess the current levels of 
severity of the Veteran's service-connected left ear hearing 
loss, right leg neuropathy, left leg neuropathy, and degenerative 
changes of the lumbar spine with arthritis sacroiliac joints.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the evaluation.  
At present there is no indication of the functional effects the 
Veteran experiences as a result of his left ear hearing loss - 
including, for example, in his day-to-day activity and civilian 
occupation.

Finally, the most recent VA outpatient treatment records are 
dated from February 2007.  All VA outpatient records since 
February 2007 should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should check that all of 
the Veteran's pertinent virtual records 
are printed out and placed in his paper 
claims file.

2.  Obtain all pertinent VA outpatient 
records since February 2007 that have not 
been secured for inclusion in the record.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Issue a SOC addressing the Veteran's 
claims of: 
(1) entitlement to service connection for 
Type II diabetes mellitus, associated with 
herbicide exposure; (2) whether new and 
material evidence has been received to 
reopen a claim for service connection for 
heart disease; (3) whether new and 
material evidence has been received to 
reopen a claim for service connection for 
hypertension; (4) entitlement to service 
connection for erectile dysfunction; (5) 
entitlement to service connection for a 
stroke; (6) whether new and material 
evidence has been received to reopen a 
claim for service connection for a 
bilateral knee disorder; 
(7) entitlement to service connection for 
sleep apnea; and, (8) entitlement to an 
initial rating in excess of 10 percent for 
PTSD.  Advise the Veteran of the date on 
which the time allowed for perfecting a 
timely substantive appeal of these claims 
expires.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claims to the Board for the 
purpose of appellate disposition, if the 
claims remain denied.

4.  The RO/AMC shall afford the Veteran a 
VA audiological examination to ascertain 
the etiology of his current right ear 
hearing loss and bilateral tinnitus.

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should ask the Veteran for and 
report the Veteran's history the 
examination report.  The examiner is to 
indicate the type of hearing loss 
experienced by the Veteran in his right 
ear, and report whether the type of loss 
he has is the type usually caused by 
acoustic trauma, old age, infection, or 
the like.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly the 
STRs, and offer comments and opinions 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed right ear hearing loss and 
bilateral tinnitus had their onset during 
service or are in any other way causally 
related to his active service.  If the 
opinion is that the right sided hearing 
loss is not related to service, then the 
examiner must comment on why hearing loss 
on the left is related, but not on the 
right.  

The examiner must also consider the 
Veteran's statements regarding the 
incurrence of his right ear hearing loss 
and bilateral tinnitus, in addition to 
considering the Veteran's statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in 
the examiner's remarks whether it cannot 
be determined from current medical 
knowledge that a specific in-service 
injury or disease can possibly cause the 
claimed disabilities, or whether the 
actual causes are due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).

Additionally, the VA examiner should 
determine the current severity of the 
Veteran's service-connected left ear 
hearing loss.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Code 6100.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the left ear 
hearing disability in the final report of 
the evaluation, including specifically the 
effect of the Veteran's hearing loss on 
his ability to communicate via the 
telephone and the impact of this on his 
employability and civilian occupation.  In 
addition, the examiner should address 
whether, and to what extent, the Veteran's 
left ear hearing loss decreases his 
ability to communicate effectively with 
other people.  In addressing the 
functional effects of the hearing loss on 
the occupational functioning generally, 
the examiner should consider the Veteran's 
employment history, educational 
background, and day-to-day functioning in 
relation to his left ear hearing loss.  In 
forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the Veteran.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).

5.  The RO/AMC shall provide the Veteran 
with an appropriate VA examination in 
order to assist in evaluating the severity 
of his service-connected degenerative 
changes of the lumbar spine with arthritis 
sacroiliac joints.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Code 5242.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND at whatever location it is 
scheduled, and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655.

6.  The RO/AMC shall provide the Veteran 
with an appropriate VA examination in 
order to assist in evaluating the severity 
of his service-connected bilateral leg 
neuropathy.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Code 8521.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND at whatever location it is 
scheduled, and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
may include denial of his claims.  38 
C.F.R. §§ 3.158, 3.655.

7.  After the above actions have been 
completed, readjudicate the Veteran's 
claims for: (1) entitlement to service 
connection for right ear hearing loss; (2) 
entitlement to service connection for 
bilateral tinnitus; (3) entitlement to an 
initial rating in excess of 10 percent for 
right leg neuropathy; (4) entitlement to 
an initial rating in excess of 10 percent 
for left leg neuropathy; (5) entitlement 
to an increased rating for degenerative 
changes of the lumbar spine with arthritis 
sacroiliac joints, currently evaluated as 
20 percent disabling; and, (6) entitlement 
to an increased rating for left ear 
hearing loss, currently evaluated as 0 
percent disabling.  If the claims remain 
denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


